MEMORANDUM *
Yan and Tamara Batazhan appeal the district court’s denial of attorney fees under Or.Rev.Stat. § 742.061. The statute applies to insurers who have failed to reach prompt, fair settlements of insurance claims. See Dockins v. State Farm Ins. Co., 329 Or. 20, 985 P.2d 796, 801 (1999). In this case, Allstate paid the Batazhans’ claim under their homeowner’s insurance policy once the Batazhans complied with the provision of the policy requiring them to submit to examinations under oath during the insurance company’s investigation. The district court correctly held that until the plaintiffs complied with the policy provisions, they were not entitled to payment of the claim.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.